Citation Nr: 9913002	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-38 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for headaches secondary 
to fibromyalgia.

3.  Entitlement to service connection for irritable bowel 
syndrome secondary to fibromyalgia.

4.  Entitlement to service connection for depression, on a 
direct basis and secondary to fibromyalgia on the basis of 
aggravation.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to an increased evaluation for bursitis of 
the left hip, currently rated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for ulcer.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1988 to June 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claims for service 
connection for fibromyalgia, headaches, irritable bowel 
syndrome, depression and sinusitis; as well as the claims for 
increased evaluations for her service-connected bursitis of 
the left hip and ulcer.


REMAND

With regard to the issues of entitlement to increased ratings 
for bursitis of the left hip and ulcer, a review of the 
claims folder shows that the veteran was last afforded a VA 
medical examination in 1992, approximately seven years ago.  
The VA has a duty to assist the veteran in developing 
pertinent information relating to her claim pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, which takes into account prior medical 
evaluations and treatment.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992);  Green v. Derwinski, 1 Vet.App. 121 
(1991). 

During the appellant's personal hearing conducted before the 
undersigned Member of the Board in February 1999, the 
appellant indicated that she continued to receive medical 
treatment, to include physical therapy, for her alleged 
service-connected disabilities.  The appellant also submitted 
a summary evaluation from Gary R. Feldman, M.D., dated 
November 1995, and a summary evaluation from Cardenas & 
Associates Physical Therapy, dated December 1998.  However, 
treatment records from these medical providers have not been 
associated with the claims file.  

Evidence received at the February 1999 personal hearing also 
indicated that the appellant had received medical treatment 
following a work-related "slip and fall" injury of 
approximately February 1995, an industrial injury of 
approximately September 28, 1994, as well as an automobile 
accident of approximately May 5, 1995.  There are a number of 
additional private health care providers for whom records are 
either not included in the claims file, or are incomplete.  
These include Jill Ruesch-Lane, Carolyn M. Cohen, Douglas 
Davis (or Davies, a neurologist), Har Hari Khalsa, and 
Waheguru Khalsa.  

The appellant has also indicated that as a result of the 
"slip and fall" injury, she pursued both a Workman 
Compensation claim as well as a personal injury lawsuit which 
resulted in settlements.  The Board believes that medical 
records and reports generated as a result of these two legal 
actions might be relevant to the appellant's current VA 
disability claims.  Thus, an effort should be made to 
associate such records with the claims file.

The evidence of record indicates that the appellant had been 
receiving Social Security Administration (SSA) disability 
benefits primarily for her non-service connected depression, 
since at least March 1996, the date of an SSA Administrative 
Law Judge (ALJ) decision.  While a copy of the ALJ decision 
was submitted to VA by the appellant, the RO apparently did 
not attempt to obtain copies of the exhibit list and medical 
records relied on by SSA in rendering its decision granting 
disability benefits.  It has been resolved in various cases, 
essentially, that although the SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

It is noted that neither the appellant's pre-service medical 
records nor the inpatient records from her in-service 
hospitalization in April 1989 have been associated with the 
claims file.  In light the appellant's contention, the Board 
believes an effort should be made to obtain these records.

The record of the appellant's treatment at VA facilities also 
appears to be incomplete.  She also apparently underwent 
vocational rehabilitation sometime around 1992-1993., but no 
vocational rehabilitation records have been associated with 
the claims file.  These records should be obtained.

The Board finds the medical evidence currently of record is 
insufficient for the Board to render a decision on the 
severity and/or the etiology of any of the disorders on 
appeal.  The Board finds that additional examinations with 
medical opinions are now needed prior to resolving the issues 
raised by the appellant, including secondary service 
connection for depression on the basis of aggravation.  

The appellant contends that service connection is warranted 
for fibromyalgia on the basis that she currently suffers with 
this disability and that it began in service in February 
1990.  She also contends that service connection is warranted 
for depression as a component of her fibromyalgia, or because 
the pre-existing depression was aggravated by either her 
service or the alleged service-connected fibromyalgia.  She 
further contends that service connection is warranted for 
headaches and irritable bowel syndrome, on a direct basis and 
also, as symptoms of her fibromyalgia.  In support of these 
contentions, the appellant has submitted copies of a number 
of medical articles describing the symptoms and associated 
medical conditions pertaining to fibromyalgia.

The Board notes that the appellant has a long medical history 
of depression with treatment since at least her senior year 
of college.  Although she was an United States Air Force 
(USAF) ROTC scholarship recipient, after college the 
appellant became depressed when she learned she was to report 
to a remote assignment in Alaska.  She sought private medical 
treatment and was diagnosed with depression.  She then sought 
to avoid active duty service and was granted a one-year 
period to obtain a position in the USAF Reserves.  However, 
she did not find a position and the Air Force determined she 
was fit for duty; therefore, her active duty service began on 
June 17, 1988.  That same day, she reported to the base 
mental health clinic requesting a psychological evaluation to 
determine fitness for duty.  

The appellant was afforded a psychological evaluation in July 
1988.  In his written report, the examining psychologist 
noted that the appellant was depressed and anxious and spends 
considerable time with obsessive depressive thinking about 
her failure, fears and shortcomings.  "Physical complaints 
are secondary to high levels of motor tension, & usually 
include stomach, head & chest pain as well as 
gastrointestinal complaints." [Emphasis added]  The 
diagnoses were:  Axis I:  1) Major Depression, Recurrent, 
moderate, DSM III, 296.32; and 2) Bulimia Nervosa, DSM III, 
307.51.  Axis II:  301.90 Personality Disorder NOS (Avoidant, 
Histrionic & passive/aggressive features).

Thereafter, the appellant received psychotherapy as an 
outpatient at a local VA hospital in 1988.  In May 1989, she 
was admitted to the inpatient mental health unit at the USAF 
base hospital.  The final diagnosis was adjustment disorder 
with depressed mood, resolved; and borderline personality 
traits.  

During 1989, she also complained of various respiratory/sinus 
complaints and underwent a series of allergen tests.  In 
1990, following continued complaints of foot, hip, and back 
pains, the appellant was diagnosed to have fibromyalgia.  
However, thereafter the appellant did chose not to continue 
with follow-up care on the USAF base or at the VAMC.  Rather, 
she sought care at a private arthritis center and with 
allegedly holistic treatments.  It is also noted that she 
failed to appear for two scheduled evaluation appointments 
with the USAF rheumatology department prior to her medical 
evaluation board in 1992.

While in service the appellant was also seen with frequent 
complaints of non-specific gastrointestinal symptoms which 
were variously diagnosed as non-ulcer dyspepsia, irritable 
bowel syndrome, etc.  During this time period her degree of 
dissatisfaction with her chosen profession, the USAF, and her 
job on the base continued to increase.  Due to her 
psychological symptoms, she was only working two days a week 
in 1992 and claimed that just putting on the uniform caused 
physical nausea.

The appellant was afforded a comprehensive psychological 
assessment in January 1992.  The examining psychiatrist's 
report noted that psychological testing was reflective of an 
individual who might convert affective responses into somatic 
complaints.  The final diagnosis on Axis I was Dysthymia; on 
Axis II, there was "no diagnosis, although histrionic traits 
are evidenced."  [Emphasis added]  Following the 
recommendation for discharge of the Medical Evaluation Board, 
the appellant's case was reviewed by a service Physical 
Evaluation Board which determined in April 1992 that the 
appellant was unfit for service because of disability, 
diagnosed as "dysthymia with mild social and industrial 
impairment.  EPTS [existed prior to service] with service 
aggravation."  However, the Board also found that the degree 
of present impairment from the disability was 10%, and that 
the degree of pre-service disability impairment was 10%.

VA psychological report dated December 1992, noted the 
appellant was suffering from various somatic ailments like 
irritable bowel syndrome and fibromyalgia, as well as 
dyspepsia.  It was noted that she had been variously 
diagnosed in the past with dyspepsia, irritable bowel 
syndrome, chronic fatigue syndrome, and fibromyalgia.  She 
was not on any medication for these complaints.  The 
diagnosis was:  Axis I: Dysthymia; Axis II: No diagnosis.  
The examiner further commented that "[p]ast history and 
current complaints also seem to indicate that she uses 
somatization defenses; i.e., she converts affective responses 
into somatic complaints. ..."[Emphasis added]

VA general medical examination report dated December 1992, 
indicated diagnoses of:  1) cervical pain with full range of 
motion; 2) low back pain with full range of motion; 3) 
sacroiliitis, left; 4) trochanteric bursitis, chronic, left; 
5) allergic rhinitis/sinusitis/Eustachian dysfunction; 6) 
history of healed duodenal ulcer; and 7) irritable bowel 
syndrome.

A VA examination report dated January 1995, indicated that 
history was obtained from appellant that she was diagnosed 
with fibromyalgia in 1990.  There is no indication that the 
examiner reviewed the claims file.  The appellant's current 
regimen was reported to be yoga, body work and chiropractic.  
The examiner commented that risk factors for development of 
fibromyalgia included a prior history of major depression a 
year before entering the service.  The examiner further noted 
that the appellant "appears to have a diagnosis of 
fibromyalgias judged by ACR criteria with pain above and 
below the waist on both sides of the body in conjunction with 
11/18 tender points."  [Emphasis added].  There was no 
reference to the veteran's post-service "slip and fall" 
injury or subsequent injuries from an automobile accident 
relative to current pathology or diagnosis.  

The VA has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1996).  While all of the 
appellant's claims have not yet been established to be well- 
grounded, the considerations described above require a search 
for relevant military records and further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The RO should contact the National 
Personnel Record Center and request them 
to conduct a special search in order to 
locate records of psychiatric treatment 
received by the appellant, to include the 
April 1989 inpatient treatment records, 
and to obtain the appellant's USAF 
personnel records.  All available paths 
of inquiry to obtain these records or 
duplicates of the records, including the 
appellant and the appropriate service 
department, or the National Personnel 
Records Center, or other alternative 
sources, should be explored, and the 
measures undertaken should be 
specifically recorded in the claims file.

2.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including, the SSA 
Administrative Law Judge Decision and 
List of Exhibits, as well as copies of 
the medical records upon which any 
decision for entitlement to benefits, 
initially or currently, was based.  All 
of these records are to be associated 
with the claims folder.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private, 
VA or military) who provided her with 
relevant treatment for psychiatric and 
medical problems prior to her active duty 
service, and between June 1992 and the 
present.  These should include health 
providers seen in connection with both 
the appellant's workman compensation 
claim/settlement and the personal injury 
claim/settlement referred to in her 
testimony of February 1999.  The RO 
should also get information from the 
appellant concerning any mental health 
providers identified in the SSA documents 
obtained pursuant to paragraph 1 above.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claims that are 
not already included in the claims file.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

4.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, including all vocational 
rehabilitation records, that might be 
pertinent to any of her claims, that are 
not on file.  If there are such 
outstanding records, an attempt to obtain 
them should be undertaken.  To the extent 
that there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159 
(1998).

5. The appellant should be scheduled for 
admission to a VAMC for observation and 
evaluation to determine all current 
pathologies and appropriate diagnoses for 
same.  She should be evaluated by a team 
of specialists in orthopedics, neurology, 
gastrointestinal medicine, rheumatology, 
psychiatry and psychology to determine 
the nature, etiology and extent of all 
current complaints and pathology, if any, 
of her depression, other psychiatric 
disorders, headaches, irritable bowel 
syndrome, fibromyalgia, sinusitis, 
bursitis of left hip, and ulcer.  

All indicated diagnostic and laboratory 
tests, studies and examinations should be 
accomplished and all clinical findings 
should be reported in detail.  

The claims file and a copy of this Remand 
must be reviewed by the examining 
specialist(s) and such review indicated 
in the final report(s).  

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiners should 
express their opinions concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the examiners should so 
state and explain why the question posed 
cannot be answered. 

The examiners should opine as to:

	(a) whether the appellant has 
current disability from fibromyalgia; and 
if so, then
	(b) the etiology, onset date and 
severity of any currently manifested 
fibromyalgia; and
	(c) if a diagnosis of fibromyalgia 
is made, the examiner(s) should express 
an opinion whether it is as likely as not 
the appellant's complaints of headaches 
and gastrointestinal complaints are 
symptom(s) of her fibromyalgia.

The examiners should also render 
opinions, with degree of probability 
expressed, regarding:

	(a) whether the appellant has 
current disability from irritable bowel 
syndrome; and if so, then
(b) whether it is a symptom of any 
currently diagnosed fibromyalgia, or 
(c) whether it is related to the 
appellant's history of depression or any 
other psychiatric disorder; and
d) whether it is otherwise causally 
or etiologically related to military 
service or some other cause or causes. 

The examiner is further requested to 
adequately summarize the relevant 
history, including relevant treatment and 
previous diagnoses, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions. 

The VA specialists, should opine as to:  

(a) the etiology, onset date, nature 
and extent of any acquired psychiatric 
disorder found.  The examiner(s) are 
requested to review the entire claims 
folder, including service personnel 
records, and provide an opinion as to the 
diagnosis and etiology of any acquired 
psychiatric disorder found.   
(b) In particular, whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during her active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  
(c) identify all psychiatric 
conditions which have been present; and
(d) If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service or a service- 
connected disability; and
(e)  If a psychiatric disorder is 
etiologically related to service or to a 
service-connected disability, to the 
extent possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, and/or 
non-service-connected physical 
disabilities; and
(f)  For any psychiatric disorder 
that is found to have historically pre-
existed appellant's service, to the 
extent possible, the examiners should 
indicate the historical degree of 
permanent increased impairment, if any, 
found to be related to her service or a 
service-connected disability.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  After completion of the above, the RO 
should undertake adjudicatory action to 
consider the appellant's claims on appeal 
in view of the material added to the 
claims folder since the last formal 
adjudication by the RO.  The RO should 
adjudicate the appellant's claims on the 
appropriate legal basis and with 
consideration of all pertinent 
regulations. 

8.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case (SSOC).  It is requested 
that the SSOC specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









